Order filed February 6, 2014




                                              In The


           Eleventh Court of Appeals
                                           ___________

                                    No. 11-12-00361-CR
                                           ___________

                GERTRUDEZ MORALES LOPEZ, Appellant
                                                  V.
                         THE STATE OF TEXAS, Appellee


                         On Appeal from the 35th District Court
                                 Brown County, Texas
                           Trial Court Cause No. CR16-889



                                            ORDER
       Gertrudez Morales Lopez, 1 Appellant, pleaded guilty on August 28, 2003, to
felony driving while intoxicated. In accordance with a plea agreement, the trial
court assessed Appellant’s punishment at confinement for a term of seven years
and a fine of $2,000, suspended the imposition of the confinement portion of the
sentence, and placed Appellant on community supervision for a term of seven

       1
        We note that some of the documents in the record indicate that Appellant’s first name is spelled
“Gertrudiz.”
years. The trial court subsequently extended the term of community supervision
by adding one year.
        On August 19, 2011, the State filed a motion to revoke community
supervision in which it alleged that Appellant had violated the terms and
conditions of his community supervision by failing numerous times to report,
failing to pay his fine, and failing to pay the community supervision fee. The trial
court considered the motion at a hearing conducted on December 11, 2012.
Appellant pleaded “not true” to all of the alleged violations and asserted that he
was indigent. At the conclusion of the hearing, the trial court found that Appellant
had failed to report during eleven different months and that Appellant had failed to
pay a portion of his fine and fees. The trial court revoked Appellant’s community
supervision and assessed his punishment at confinement for a term of three years.
We abate the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel asserts that he has professionally
and conscientiously examined the record and applicable law and that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a
copy of the brief and advised Appellant of his right to review the record and file a
response to counsel’s brief. Appellant has not filed a response.2 It appears that
court-appointed counsel has attempted to comply with the requirements of
Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).


        2
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                     2
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we disagree with court-appointed
counsel’s conclusion that the appeal is frivolous and without merit. We are of the
opinion that there are arguable grounds for an appeal. We note that trial counsel
lodged hearsay objections to the testimony presented at the revocation hearing, that
the State presented no evidence of ability to pay, and that the trial court placed the
burden of proving inability to pay upon the defendant. See TEX. R. EVID. 803(6);
TEX. CODE CRIM. PROC. ANN. art. 42.12, § 21(c) (West Supp. 2013).
      Accordingly, we grant counsel’s motion to withdraw, abate this proceeding,
and remand the case to the trial court for the appointment of new appellate counsel.
See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We direct
the trial court to appoint new counsel to represent Appellant on appeal. The trial
court shall furnish the name, address, telephone number, and state bar number of
new counsel in its order appointing new counsel. The order shall be included in a
supplemental clerk’s record, which shall be filed with the clerk of this court on or
before February 27, 2014. Appellant’s brief is due to be filed in this court thirty
days from the date of the trial court’s appointment of new counsel. All other
appellate deadlines shall be in accordance with the Texas Rules of Appellate
Procedure.
      The motion to withdraw is granted; the appeal is abated; and the cause is
remanded to the trial court in accordance with this order.


February 6, 2014                                    PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          3